

116 HR 7308 IH: Research Investment to Spark the Economy Act
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7308IN THE HOUSE OF REPRESENTATIVESJune 24, 2020Ms. DeGette (for herself, Mr. Upton, Ms. Johnson of Texas, Mr. Lucas, Ms. Eshoo, and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Agriculture, Armed Services, Education and Labor, Energy and Commerce, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize appropriations for offsetting the costs related to reductions in research productivity resulting from the coronavirus pandemic.1.Short titleThis Act may be cited as the Research Investment to Spark the Economy Act or the RISE Act.2.FindingsCongress finds the following:(1)Agencies provided Federal research grantees flexibility during the pandemic to support graduate students, postdocs, principal investigators, and technical support staff.(2)Agencies will need to provide current Federal research grants extensions to cover time lost in research labs and in the field that will impact the completion of that agency’s research missions and priorities. Additionally, agencies allowed federally funded labs to donate necessary equipment, like personal protective equipment among others, to support hospitals and first responders, which will need to be re-purchased and will create additional expenses to Federal contracts.(3)The need to ensure the United States sustains the critical human infrastructure that un­der­girds the United States research enterprise, which has created a longstanding government-university partnership which has made America the global leader in innovation, strengthening the health of our Nation’s citizens, economy, and national security.(4)While the Federal Government has made significant investments in new research to address COVID–19, existing research has been slowed down or stopped due to COVID–19 modified operations of campuses and laboratories.(5)Given the modified operations of many university-based and national laboratories due to the pandemic, Congress is concerned that the people who comprise the research workforce—graduate students, postdocs, principal investigators, and technical support staff—and the future health and strength of the United States research enterprise and manufacturing and technology economies, among others, are at risk.(6)While our Nation’s research capacity has demonstrated it can absorb shocks and pivot to address immediate national threats, the scale of this pandemic is still growing and unprecedented in duration and impact.(7)Without funding, future innovations in areas such as quantum, artificial intelligence, robotics, computing, 5G, space exploration, digital agriculture, cancer, and aging will be forestalled while the agencies are forced to use future appropriations for new research, meant to create new knowledge leading to the next generation of discoveries, to cover existing grants. The Nation must innovate to launch the next 50 years of unparalleled economic leadership and be prepared for any future pan­dem­ics.(8)Therefore, Congress believes it is vital that the Federal Government take measures to help relieve the strain agencies will be forced to face and sustain the strength of our Nation’s ability to remain a global leader in an increasingly competitive global research environment, as other countries continue to make disproportionately large investments in key research areas.3.DefinitionsIn this Act:(1)Federal science agencyThe term Federal science agency means any agency (as defined in section 551 of title 5, United States Code) with at least $50,000,000 in basic and applied research obligations in fiscal year 2020.(2)Research institutionThe term research institution means an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) or a nonprofit entity that conducts federally funded research.(3)National laboratoryThe term National laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).4.Use of funds(a)Allowable usesA Federal science agency may use funds authorized under this Act to—(1)provide supplemental funding to extend the duration of a grant to a research institution or National laboratory that was awarded prior to the date of enactment of this Act, or to expand the purposes of such a grant in order to—(A)enable a graduate student or post-doctoral researcher to complete work that was disrupted by COVID–19;(B)enable a principal investigator to complete work that was disrupted by COVID–19;(C)extend the training of a graduate student or the employment of a post-doctoral researcher on an ongoing research project for up to two years because of the disruption of the job market due to COVID–19;(D)allow for the use of laboratory animals, reagents, equipment, or other items required for research funded by a grant that was awarded prior to the date of enactment of this Act, but need to be replaced, refurbished, or otherwise made usable after disruption because of COVID–19;(E)reconfigure laboratories, restart equipment and disrupted research, and other activities necessary to safely resume on-site research activities in laboratories that were temporarily closed or redirected to COVID–19 response; and(F)facilitate other competitively awarded research and training activities that have been disrupted by COVID–19;(2)provide supplemental funding through existing competitively awarded cooperative agreements and contracts to cover the increased costs of construction of scientific facilities and equipment that have been delayed because of COVID–19; and(3)award grants and cooperative agreements to institutions of higher education to conduct research on the behavioral, social, or economic effects of COVID–19 and the responses to the disease, or on the effectiveness of such responses.(b)AwardsEach Federal science agency authorized to receive funds under this Act shall develop procedures to award such funds and shall award such funds as rapidly as possible.(c)TimingFunds authorized under this Act shall be awarded during fiscal years 2020 and 2021 and funds so awarded shall remain available for expenditure for up to two years.5.RegulationsUntil such time as a research institution has determined it can safely reopen a research laboratory funded by a Federal science agency, such agency shall continue to interpret regulations in a manner consistent with—(1)the memorandum issued by the Office of Management and Budget on March 19, 2020, entitled Administrative Relief for Recipients and Applicants of Federal Financial Assistance Directly Impacted by the Novel Coronavirus (COVID–19) due to Loss of Operations; and(2)the memorandum issued by the Office of Management and Budget on March 19, 2020, entitled Managing Federal Contract Performance Issues Associated with the Novel Coronavirus (COVID–19).6.Authorizations of appropriations(a)Department of AgricultureThere is authorized to be appropriated to the Department of Agriculture for fiscal year 2020—(1)$300,000,000 to fund activities under section 4; and(2)$80,000,000 to carry out cooperative extension and education programs in response to exigent circumstances created by the COVID–19 pandemic.(b)Department of CommerceThere is authorized to be appropriated $650,000,000 to the Department of Commerce for fiscal year 2020 to fund activities under section 4 of this Act, of which at least $350,000,000 shall be for use by the National Oceanic and Atmospheric Administration and at least $300,000,000 shall be for the National Institute of Standards and Technology.(c)Department of DefenseThere is authorized to be appropriated $3,000,000,000 to the Department of Defense for fiscal year 2020 to fund activities under section 4.(d)Department of EducationThere is authorized to be appropriated $200,000,000 to the Department of Education for fiscal year 2020 to fund activities under section 4 for the Institute for Education Sciences.(e)Department of EnergyThere is authorized to be appropriated $5,000,000,000 to the Department of Energy for fiscal year 2020 to fund activities under section 4, of which at least $3,000,000,000 shall be for use by the Office of Science, at least $900,000,000 shall be for Energy Efficiency and Renewable Energy, at least $450,000,000 shall be for Nuclear Energy, at least $300,000,000 shall be for Fossil Research and Development, at least $150,000,000 shall be for ARPA–E, and at least $100,000,000 shall be for the Office of Electricity.(f)Department of InteriorThere is authorized to be appropriated $300,000,000 to the Department of Interior for fiscal year 2020 to fund activities under section 4 for the United States Geological Survey.(g)Department of Health and Human ServicesThere is authorized to be appropriated $10,000,000,000 to the Department of Health and Human Services for fiscal year 2020 to fund activities under section 4 for the National Institutes of Health.(h)NASAThere is authorized to be appropriated $2,000,000,000 to the National Aeronautics and Space Administration for fiscal year 2020 to fund activities under section 4.(i)National Science FoundationThere is authorized to be appropriated $3,000,000,000 to the National Science Foundation for fiscal year 2020 to fund activities under section 4.(j)Enviromental Protection AgencyThere is authorized to be appropriated $200,000,000 to the Environmental Protection Agency for fiscal year 2020 to fund activities under section 4.